DETAILED ACTION
This office action is in response to claims filed on 05/19/2021. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuo et al. US 20180351484 A1 (Hereinafter “Mizuo”).
Regarding Claim 1, Mizuo teaches a motor control apparatus (Fig. 1) comprising: 
at least one processor (Fig. 1, 111); and 
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor ([0051], memory), cause the at least one processor to function as: 
a detection unit (Fig. 1, 104) configured to detect an actual rotation position of a motor; 
a control unit (Fig. 1, 110) configured to provide position feedback control on the motor so that the detected actual rotation position sequentially approaches a plurality of target rotation positions; and 
a processing unit (fig. 1, 111) configured to perform, before the position feedback control starts, processing to make an initial position deviation fall within a predetermined range, the initial position deviation being a difference between the actual rotation position and a first target rotation position of the plurality of target rotation positions ([0114], step S412 is a process that determines whether or not the difference between the detected position of the rotor and the target stop position is equal to or less than the threshold based on the detected position).
Regarding Claim 2, Mizuo teaches the motor control apparatus according to claim 1, wherein as the processing, the processing unit performs processing of rotating the motor so that the actual rotation position approaches or coincides with the first target rotation position (Fig. 21, S413).
Regarding Claim 10, Mizuo teaches the motor control apparatus (Fig. 1) according to claim 1, wherein the control unit is further configured to: 
generate a waveform (Fig. 1, 110) of a driving voltage applied to the motor; 
determine an output control amount by inputting a position deviation between the actual rotation position and the target rotation position (Fig. 3, 308); and 
control a voltage gain value for the driving waveform based on the output control amount (Fig. 1, 112).
Regarding Claim 11, Mizuo teaches the motor control apparatus (Fig. 1) according to claim 10, wherein the control unit is further configured to: 
synchronize a phase of the detected actual rotation position with a phase of the driving waveform (Fig. 21, S413); and 
give a predetermined phase difference between the actual rotation position and the driving waveform ([0114], step S412 is a process that determines whether or not the difference between the detected position of the rotor and the target stop position is equal to or less than the threshold based on the detected position).
Regarding Claim 13, Mizuo teaches an optical apparatus ([0031], A motor drive device of the present embodiment can be applied to various devices including an imaging apparatus, an optical disk device, a printer, and a projector) comprising: 
a motor (Fig. 1, 101); 
an optical unit ([0031], For example, in application to an imaging apparatus, the motor drive device can be used for driving various types of optical elements such as a zoom lens, a focus lens, an optical diaphragm, and a shutter) driven by the motor; and 
a motor control apparatus (fig. 1), wherein the motor control apparatus includes: 
at least one processor (Fig. 1, 111); and 
at least one memory ([0051], memory) coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as: 
a detection unit (Fig. 1, 104) configured to detect an actual rotation position of a motor; 
a control unit (Fig. 1, 110) configured to provide position feedback control on the motor so that the detected actual rotation position sequentially approaches a plurality of target rotation positions; and 
a processing unit (fig. 1, 111) configured to perform, before the position feedback control starts, processing to make an initial position deviation fall within a predetermined range, the initial position deviation being a difference between the actual rotation position and a first target rotation position of the plurality of target rotation positions ([0114], step S412 is a process that determines whether or not the difference between the detected position of the rotor and the target stop position is equal to or less than the threshold based on the detected position).
Regarding Claim 14, Mizuo teaches the optical apparatus according to claim 13, wherein the optical unit is one of (a) a shutter unit configured to drive a shutter blade by the motor ([0031], For example, in application to an imaging apparatus, the motor drive device can be used for driving various types of optical elements such as a zoom lens, a focus lens, an optical diaphragm, and a shutter), (b) a mirror unit configured to drive a mirror by the motor, and (c) a diaphragm unit configured to drive a diaphragm blade by the motor.
Regarding Claim 15, Mizuo teaches a motor control method comprising: 
detecting an actual rotation position of a motor ([0035], The Hall element package 104 is disposed at a position where the magnetic field generated by the ENC magnet 103 can be detected); 
providing position feedback control on the motor so that the detected actual rotation position sequentially approaches a plurality of target rotation positions (Fig. 21, S413); and 
performing, before the position feedback control starts, processing to make an initial position deviation fall within a predetermined range, the initial position deviation being a difference between the actual rotation position and a first target rotation position of the plurality of target rotation positions ([0114], step S412 is a process that determines whether or not the difference between the detected position of the rotor and the target stop position is equal to or less than the threshold based on the detected position).
Regarding Claim 16, Mizuo teaches a non-transitory computer-readable storage medium ([0051], memory) storing a computer program that causes a computer to execute the control method according to claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuo in view of Tsuchiya US 20170087719 A1 (Hereinafter “Tsuchiya”).
Regarding Claim 12, Mizuo teaches a motor (Fig. 1, 101);
the motor control apparatus (Fig. 1) according to claim 1.
Mizuo does not expressly disclose a robot manipulator apparatus comprising: a motor; a manipulator driven by the motor; 
However, Tsuchiya teaches a robot manipulator apparatus (Tsuchiya Fig. 1, 500) comprising:
 a motor (Tsuchiya fig. 2, 1); 
a manipulator (Tsuchiya fig. 1, 101) driven by the motor; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a robot manipulator apparatus comprising: a motor; a manipulator driven by the motor as taught by Tsuchiya using the motor control apparatus of Mizuo for the purpose to be used in the industrial and manufacturing industry.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846